Citation Nr: 0401278	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for depression.  

2.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to September 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, of which he was notified by the RO in 
Portland, Oregon.

Although the RO has implicitly reopened the claim for service 
connection for an acquired psychiatric disorder, to include 
depression, and denied entitlement on the merits, the Board 
of Veterans' Appeals (Board) must make its own determination 
as to whether new and material evidence has been submitted to 
reopen a claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the finding of the RO.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the 
issue has been characterized as noted on the title page.

The issue of a rating in excess of 20 percent for right knee 
disability, and the claim for service connection for an 
acquired psychiatric disorder to include depression (reopened 
herein), are addressed in the REMAND portion of this action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of July 1974 notification of a July 1974 RO 
rating decision denying service connection for depression.
 
2.  Since the July 1974 unappealed RO denial of the claim for 
service connection for depression, evidence was received 
which was not previously before agency decisionmakers and 
which bears directly and substantially upon the specific 
matter under consideration.  This evidence is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 


CONCLUSIONS OF LAW

1.  The July 1974 RO determination that denied a claim for 
service connection for depression is final.  38 U.S.C.A. § 
7105 (West 2002).   

2.  Evidence received since the July 1974 RO rating decision 
denying service connection for depression, which was the last 
final denial with respect to this issue, is new and material; 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West  
2002); 38 C.F.R. § 3.156 (2001) (as effective for claims 
filed prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In the present case, the Board reopens the claim for service 
connection for depression.  Under these circumstances, which 
are only of benefit to the claim, there is no prejudice to 
the veteran in adjudicating the application to reopen without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Claim Reopened

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

In the case at hand, the veteran did not file a notice of 
disagreement within one year of a July 1974 letter notifying 
him of the unfavorable July 1974 RO rating determination 
denying service connection for depression.  Thus, the 
decision became final.

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2003).  The veteran's claim was filed prior to August 
29, 2001; consequently, the version of § 3.156 in effect 
before August 29, 2001, applies.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) (as effective for claims filed 
prior to August 29, 2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In July 1974, the veteran's claim for service connection for 
depression was denied on the basis that there was no evidence 
of current depression or anxiety, and that mental health 
observation during service resulted in a diagnosis of a 
personality disorder rather than an acquired psychiatric 
disorder.  Evidence received since that time includes 
impressions by VA treating mental health professionals 
suggesting depression with no diagnosis of a personality 
disorder.  For example, in May 1993 the veteran was found to 
meet the criteria for a major depressive disorder; and during 
an October 1995 VA hospitalization, the diagnoses of 
adjustment disorder, alcohol dependence and abuse in 
remission, and rule out major depression, were rendered, with 
the Axis II (personality) diagnosis deferred.  The underlying 
treatment notes indicate the veteran complained of anxiety of 
depression, and reflect no impression a personality disorder.   

The Board finds that this information is new and material 
evidence.  It is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The purpose behind the VA definition is 
not to require the veteran to demonstrate that the new 
evidence would probably change the outcome of the claim; 
rather it emphasizes the importance of a complete record for 
evaluation of the veteran's claim.  Id.  The psychiatric 
records reflecting that the veteran currently has a post-
service diagnosis of an acquired (emphasis added) psychiatric 
disorder with the apparent absence of a personality disorder 
is relevant competent evidence not previously of record that 
is material to the question of whether he has a current 
psychiatric disability (as opposed to a personality disorder 
or in addition to a personality disorder) related to service.  
Accordingly, reopening of the claim for service connection 
for depression is warranted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder, 
to include depression, is reopened.


REMAND

The Board has reopened the claim for service connection for 
depression based on the receipt of new and material evidence.  
As discussed in the decision portion of this action, 
associated with the claims file are medical records showing 
psychiatric problems during service, diagnosis of a 
personality disorder during service, and more recent medical 
records tending to indicate that the veteran does not have a 
personality disorder but does have complaints and provisional 
diagnoses of depression and anxiety.  In light of this 
evidence, the Board finds that an examination by a 
psychiatrist, which includes an opinion of whether the 
veteran has a current acquired psychiatric disability that 
began during or as the result of some incident of service, is 
warranted.  See 38 U.S.C.A. § 5103A(d) (West 2002).

Also, recent records of treatment for the veteran's right 
knee disability show that he wears a knee brace and that he 
has progressive problems with arthritis of the knee.  In a 
March 2003 VA Form 9, the veteran's representative requests 
that the veteran's claim be reconsidered taking into account 
all the medical evidence, to include evidence pertaining to 
the veteran's application for a knee brace.  The application 
for the knee brace was granted in May 2003, a little over two 
months after issuance of the Statement of the Case in 
February 2003.  Any additional relevant new medical evidence 
should be obtained and a Supplemental Statement of the Case 
issued with consideration of this newly received evidence.  
See 38 C.F.R. § 19.31.  Additionally, recently received 
medical records indicate a possible worsening of the 
veteran's right knee disability since the last VA 
compensation examination of the knee in May 2000.  Therefore, 
a new VA examination to determine the current severity of the 
veteran's right knee disability should be conducted.  38 
U.S.C.A. § 5103A(d) (West 2002); see also, e.g., Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claim.

In so doing, the RO should specifically 
request all outstanding VA records of 
treatment for right knee disability, to 
include but not limited to records 
pertaining to application and 
prescription of a knee brace for the 
period from February 2003 to the present.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination for the 
purpose of determining whether the veteran 
has a current acquired psychiatric 
disability that began during or is related 
to some incident of service.  The RO 
should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the service medical 
records and post-service records of 
psychiatric treatment.

The examiner should describe the nature 
and extent of the veteran's present 
psychiatric disability, to include all 
Axis I and Axis II diagnoses, and opine 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that any current acquired 
psychiatric disability began during 
service or was aggravated (chronic 
worsening of underlying condition versus 
temporary flare-up of symptoms) during 
service, or is otherwise related to any 
incident of service. 

3.  Additionally, the veteran should be 
afforded a VA orthopedic examination for 
the purpose of determining the current 
severity of his service-connected right 
knee disability.  The RO should send the 
claims file to the examiner for review, 
and the clinician should indicate that the 
claims file was reviewed, to include 
recent records of treatment for a right 
knee disability, to include use of a right 
knee brace.

The examiner should perform full range of 
motion studies of the right knee and 
comment on the functional limitations of 
the knee caused by pain, flare-ups of 
pain, weakness, fatigability, and 
incoordination.  Any additional functional 
limitation should be expressed as 
limitation of motion of the knee.  
Specifically, after determining the range 
of motion of the right knee, the examiner 
should opine whether it is at least as 
likely as not that there is any additional 
functional loss (i.e., additional loss of 
motion) due to pain or flare-ups of pain 
supported by adequate objective findings, 
or weakness on movement, excess 
fatigability, or incoordination.  

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

5.  The RO should readjudicate the issues 
on appeal with consideration of all of 
the evidence added to the record since 
the Statement of the Case (SOC) issued in 
February 2003.

6.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claims, to include a 
summary of all of the evidence added to 
the record since the February 2003 SOC.  
A reasonable period of time for a 
response should be afforded.
Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



